DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
	The Terminal disclaimer filed on 05/17/21 has been approved. 

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination does not teach or suggest, A prosthetic device for replacing a damaged meniscus, the prosthetic device comprising: a body, including: a central portion, including: an upper articulating surface; a lower articulating surface ; a wall extending between the upper articulating surface and the lower articulating surface, and forming a perimeter of the central portion; and an outer portion coupled to and surrounding the central portion, wherein the wall comprises an engagement surface configured to facilitate coupling of the outer portion and the central portion, wherein the body is configured to maintain positioning between the tibia and the femur in a knee joint without penetrating anatomy to secure the body within the knee joint; and a reinforcement member disposed within the body and configured to distribute load across the body. *This claim is made allowable due to a properly filed Terminal Disclaimer.*


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.